MEMORANDUM **
Terry Jackson appeals from her 22-month sentence following our remand for resentencing in United States v. Jackson, No. 03-30134, 2003 WL 22389642 (Oct. 20, 2003) (unpublished memorandum). In this appeal, Jackson again contends that the district court erred by denying her a downward departure because had Jackson not been an Indian she would have been prosecuted and sentenced in state court, as were the other defendants in her case. Because the district court acknowledged it had the authority to depart, and because the sentence was not otherwise imposed in “violation of the law,” we lack jurisdiction to review this issue. See United States v. Ruiz, 536 U.S. 622, 627, 122 S.Ct. 2450, 153 L.Ed.2d 586 (2002); United States v. Sahhar, 917 F.2d 1197, 1203 (9th Cir.1990) (statute applying only to crimes committed on Indian reservations does not deny equal protection, even though punishment differs from that imposed by states in which reservations are located) (citing United States v. Antelope, 430 U.S. 641, 647-50, 97 S.Ct. 1395, 51 L.Ed.2d 701 (1977)).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.